DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 12/21/2020 have been entered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,358,159 B2 (“U.S. ‘159”). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 is generic to all that is recited in claim 3 of U.S. ‘159.  That is, claim 3 of U.S. ‘159 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 3 of U.S. ‘159. 
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,358,159 B2. This is a statutory double patenting rejection.

Claims 1 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,272,725 B2 (“U.S. ‘725”) in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claims 1 and 5-6 in the instant application are generic or equivalent to the scope of limitations in claim 7 in U.S. ‘725 except for the recitation regarding the first free ends being connected with a mechanically-sewn functional seam. Haart teaches first free ends (S’, S”) being connected with a mechanically-sewn functional seam (11; ¶ [0051], “end portions 14 are sewn together”; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is .
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 8 in the instant application are generic or equivalent to the scope of limitations in claim 5 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a combined thickness of the first free ends. Haart teaches a common first groove (N) being wider than a combined thickness of first free ends (¶ [0053]; see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125) to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body (20). It would have been obvious to one having ordinary skill in the art at the time of the invention for the common first groove to be wider than a combined thickness of the first free ends, as taught by Haart, to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 9 in the instant application are generic or equivalent to the scope of limitations in claim 6 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 11 in the instant application are generic or equivalent to the scope of limitations in claim 8 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a combined thickness of the first free ends. Haart teaches a common first groove (N) being wider than a combined thickness of first free ends (¶ [0053]; see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125) to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body (20). It would have been obvious to one having ordinary skill in the art at the time of the invention for the common first groove to be wider than a combined thickness of the first free ends, as taught by Haart, to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body.
Claims 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,358,159 B2 (“U.S. ‘159”). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 13-14 is generic to all that is recited in claim 13 of U.S. ‘159.  That is, claim 13 of U.S. ‘159 falls entirely within the scope of claims 13-14 or, in other words, claims 13-14 are anticipated by claim 11 of U.S. ‘159.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,358,159 B2. This is a statutory double patenting rejection.

Claims 17-18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,272,725 B2 (“U.S. ‘725”). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 17-18 are generic to all that is recited in claim 11 of U.S. ‘725.  That is, claim 7 of U.S. ‘725 falls entirely within the scope of claims 17-18 or, in other words, claims 17-18 are anticipated by claim 11 of U.S. ‘725.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 19 in the instant application are generic or equivalent to the scope of limitations in claim 14 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a combined thickness of the first free ends. Haart teaches a common first groove (N) being wider than a combined thickness of first free ends (¶ [0053]; see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125) to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body (20). 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 20 in the instant application are generic or equivalent to the scope of limitations in claim 15 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a combined thickness of the first free ends. Haart teaches a common first groove (N) being wider than a combined thickness of first free ends (¶ [0053]; see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125) to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body (20). It would have been obvious to one having ordinary skill in the art at the time of the invention for the common first groove to be wider than a combined thickness of the first free ends, as taught by Haart, to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 20 in the instant application are generic or equivalent to the scope of limitations in claim 15 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a combined thickness of the first free ends. Haart teaches a common first groove (N) being wider than a combined thickness of first free ends (¶ [0053]; see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125) to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body (20). It would have been obvious to one having ordinary skill in the art at the time of the invention for the 
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. ‘159 in view of Haart et al. (DE 102007028201 A1; “Haart”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 23 in the instant application are generic or equivalent to the scope of limitations in claim 18 in U.S. ‘159 except for the recitation regarding the common first groove being wider than a combined thickness of the first free ends. Haart teaches a common first groove (N) being wider than a combined thickness of first free ends (¶ [0053]; see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125) to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body (20). It would have been obvious to one having ordinary skill in the art at the time of the invention for the common first groove to be wider than a combined thickness of the first free ends, as taught by Haart, to accommodate the ends S’, S” into the first groove to thereby connect the jacket (S) to the base body.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the at least one mechanically-sewn decorative seam” in lines 1-2.    There is insufficient antecedent basis for this limitation in the claim. As such, it is unclear as to whether 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 12 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haart et al. (DE 102007028201 A1; “Haart”) in view of Guyader (EP 1069023 A1; “Guyader”).
Haart discloses:
Regarding claim 1:
 A steering wheel (K) for a motor vehicle, including:
a steering wheel base body (20) having an outer circumference (surface at 21 in Fig. 2); and jacket that includes: 
at least two strips (S’, S”) surrounding the steering wheel base body on the outer circumference (Fig. 3), with a first free end (10) of the at least two strips being held in position in a common first groove 
wherein the common first groove is wider than a combined thickness of the first free ends (see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; see also Fig. 9 MPEP § 2125); and  the first free ends of the at least two strips are connected by a mechanically-sewn functional seam (11; ¶ [0051], “end portions 14 are sewn together”; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  Here, the expression “mechanically-sewn functional seam” merely implies that there exists a sewn seam per se, and does not necessarily imply a structural characteristic of the seam that is distinct from e.g. a hand sewn seam).
However, Haart does not expressly disclose the second free end of the at least two strips secured in a second groove in the base body of the steering wheel, the second free ends of the at least two strips being clamped in the second groove.
Guyader teaches a second free end (10’, 18 in Fig. 4) of the at least two strips secured in a second groove (16) of a base body of a steering wheel (1’), the second free ends of the at least two strips being clamped in the second groove (¶ [0033], “flange 18 is engaged with the edge 10’ of the coating 6’ in the groove 15” indicating a clamping engagement produced by the dimensions of the ends of the strips as they are fitted within the groove, thereby attaching the jacket to the steering wheel base body; see in Fig. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Haart to provide the second free end of the at least two strips secured in a second groove of the steering wheel, the second free ends of the at least two strips being clamped in the second groove, as taught by Guyader, for the purpose of providing supporting structure for a light source therein to enhance the aesthetics of the steering wheel or to serve as a lighting function.  
Haart as modified above further discloses the following:
Regarding claim 7:
The steering wheel according to claim 1, further including an adhesive (¶ [0056], “glue on the inner sides 22 of segments S’, S’) in the second groove, wherein the second free ends of the at least two strips are held in the second groove by the adhesive (the “glue” would aid in retaining the second free ends within the second groove by preventing the strips from being removed from the outer surface of the steering wheel base body).
Regarding claim 10:
The steering wheel according to claim 1, wherein the mechanically-sewn functional seam (at 11), includes a thread that is sewn through the first free ends of the at least two strips (¶ [0051], “end portions 14 are sewn together”).
Regarding claim 12:
The steering wheel according to claim 1, wherein the second free ends are clamped in the second groove to fixedly attach the jacket to the steering wheel base body (¶ [0033] in Guyader, “flange 18 is engaged with the edge 10’ of the coating 6’ in the groove 15” indicating a clamping engagement produced by the dimensions of the ends of the strips as they are fitted within the groove, thereby attaching the jacket to the steering wheel base body; see in Fig. 4).



The steering wheel according to claim 1, wherein the first free ends are not press-fit into the common first groove (¶ [0012], “the connection area can be held by means of a first tool in the groove until the outer layer has been determined as intended on the steering wheel” thereby indicating an eventual non press-fit connection between the edges and the groove in the final product; see ¶ [0053], [0058] and [0059]  regarding the connection being held in the groove by a tool as seen in FIG. 9).
Claims 13, 22, 24, 25, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haart in view of Guyader, as applied to claim 1 above, and further in view of Arima et al. (EP 1939063 A1; “Arima”).
Haart discloses:
Regarding claim 13:
A process for the production of a steering wheel for a motor vehicle including the steps of: 
sewing first free ends of at least two strips to form a jacket (S; ¶ [0051]-[0052]); 
placing the first free ends into a common first groove (N) formed in a steering wheel base body (20) of the steering wheel (¶ [0053]; see in Fig. 2), the steering wheel base body having an outer circumference (see outer circumference at 20 in Fig. 2), wherein placing the first free ends includes placing the first free ends in the common first groove (¶ [0053]), which is wider than a combined thickness of the first free ends (see the first groove N having a wider thickness than the sum of the free ends 10 in Fig. 2 by virtue of the ends at 10 being fitted therein; MPEP § 2125); 
encasing the steering wheel base body with the jacket so that the first free ends are held in position in the first groove, and thereafter second free ends of the at least two strips are held in position along the outer circumference from the common first groove and securing the second free ends (¶ [0060]-[0062]).  
However, although Haart discloses sewing the first free ends, it does not expressly disclose mechanically sewing the first free ends.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Haart such that the sewing of the first free ends involves mechanically sewing the first free ends, as taught by Arima, as a conventional technique for attaching the two ends together. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Haart and Arima are drawn to analogous/similar structures i.e. steering wheel covers, and would therefore recognize that modifying Haart in view of the known technique taught in Arima as described supra would, with reasonable predictability, result in the ends 10, 10a of strips S’, S” being preattached to each other to create seam 11 via mechanically sewing them together.	
Haart does not expressly disclose the second free end of the at least two strips secured in a second groove in the base body of the steering wheel, the second free ends of the at least two strips being clamped in the second groove.
Guyader teaches a second free end (10’, 18 in Fig. 4) of the at least two strips secured in a second groove (16) of a base body of a steering wheel (1’), the second free ends of the at least two strips being clamped in the second groove (¶ [0033], “flange 18 is engaged with the edge 10’ of the coating 6’ in the groove 15” indicating a clamping engagement produced by the dimensions of the ends of the strips as they are fitted within the groove, thereby attaching the jacket to the steering wheel base body; see in Fig. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Haart to provide the second free end of the at least two strips secured in a second groove of the steering wheel, the second free ends of the at least two strips being clamped in the second groove, as taught by Guyader, for the purpose of providing supporting structure for a light source therein to enhance the aesthetics of the steering wheel or to serve as a lighting function.  
Regarding claim 22:
The process according to claim 13, wherein mechanically sewing first free ends of at least two strips includes sewing a thread of a mechanically-sewn functional seam through the first free ends of the at least two strips (¶ [0008], [0029], [0039] in Arima).
Regarding claim 24:
The process according to claim 13, wherein securing the second free ends in the second groove includes clamping the second free ends in the second groove to fixedly attach the jacket to the steering wheel base body ((¶ [0033] in Guyader, “flange 18 is engaged with the edge 10’ of the coating 6’ in the groove 15” indicating a clamping engagement produced by the dimensions of the ends of the strips as they are fitted within the groove, thereby attaching the jacket to the steering wheel base body; see in Fig. 4).
Regarding claim 25:
A process for the production of the steering wheel of claim 1 including the steps of: 
mechanically sewing the first free ends of the at least two strips to form the jacket (¶ [0008], [0029] , [0039], in Arima); 
placing the first free ends into a common first groove (N) (¶ [0053]; see in Fig. 2), 
encasing the steering wheel base body with the jacket so that the first free ends are held in position in the first groove (see steps taken from Fig. 2-3), and thereafter second free ends of the at least two strips are held in position along the outer circumference from the common first groove toward the 
Regarding claim 27:
The steering wheel according to claim 1, wherein the common first groove is sized to enable the first free ends to be spaced apart in the common first groove without contacting each other (see ends being spaced apart by the width of element 62 in Fig. 9; see also ¶ [0018] in Arima describing the edges being “treated by at least one of (a) tucking [kimekomi], (b) folding-and-gluing, (c) welting and (d) grooving, along a seam line [therebetween]” [emphasis] thereby teaching various combinations of (a)-(d) including the combination (c) and (d) wherein e.g. welt 27, seen in FIG. 8, is stitched to the edges and then inserted into the groove, seen in FIG. 10-11, whereby the edges would be “spaced” via welt 27 disposed therebetween; see also ¶ [0040]-[0042] stating that, in the case of a welting configuration illustrated in FIG. 8 in Arima, “V-stitch or parallel-stitch may be treated along the edges of the leathers 15 and 17,” said stitching being functional to prevent “slipping” of the hand).
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant states that “[a] terminal disclaimer is being submitted herewith to address the double patenting issues.”  Remarks at 7.  In response, a terminal disclaimer does not appear to have been filed with the reply filed on 12/21/2020.  Furthermore, a statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See 
Applicant argues that the cited art combination does not teach the common first groove being wider than a combined thickness of the first free ends but rather that the free ends are “form fit” with the groove.  Remarks at 8-11.  In response,  ¶ [0053] in Haart recites that “the connection region V can easily be introduced into the groove N” which “corresponds approximately to the thickness of the two segments S, S”, which width B is possibly dimensioned somewhat smaller. . . . Of course, the connection region V can also be held in the groove N by means of a tool” (emphasis). In view of the foregoing, Haart teaches more than one configuration for the engagement between connection region V and groove N.  In addition to a “form fit” configuration, Haart teaches, inter alia, a configuration illustrated in FIG. 9 which shows the ends being initially installed and held in the groove by a tool 60.  Once tool 60 is removed, the ends would be retained within the groove in a non “press-fit” manner owing to the aspect that the groove N is ostensibly wider than the thicknesses of the ends combined (see in FIG. 9, MPEP § 2125).  Applicant further argues that “if the width of the groove was larger than the combined width of the two segments S’, S”, the segments S’, S” would not be held in place and would not have a form fit with the groove.”  Remarks at 9-10 In response, ¶ [0057] in Haart recites that “[f]or better attachment of the outer layer on S on the steering wheel rim main body 20, this can be glued on the inner sides 22 of the segments S, S”.”    As such, Applicant’s argument is not deemed as persuasive. 
Applicant argues, in regards to new claim 26, that “Haart does not disclose or even suggest that the segments are arranged in the groove in any manner other than a press-fit or clamped manner.” Remarks at 11.  In response, ¶ [0012] in Haart recites “the connection area can be held by means of a first tool in the groove until the outer layer has been determined as intended on the steering wheel” thereby indicating and eventual non press-fit connection between the edges and the groove in the final product.  ¶ [0053], [0058] and [0059] further elaborate on the connection being held in the groove by a tool as seen in FIG. 9.  As such, Applicant’s argument is not deemed as persuasive.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656